Title: To George Washington from James Lloyd, 6 June 1798
From: Lloyd, James
To: Washington, George

 

Sir,
Philadelphia 6 June 1798

I do myself the honor to enclose a message from the President of the U. States which was communicated to both Houses, yesterday. Private letters have been received by the vessel that brought the dispatches from our Envoys which mention that General Pinckney and General Marshall intended leaving France and that Mr Gerry had determined to remain notwithstanding the pressing remonstrances of those Gentlemen. This is mentioned only in Confidence.
Letters from Mr Sedgwick who is in Massachusetts, Mr Ross at Pittsburg & from all quarters assure us of the change which has taken place in the public mind and that a firm determination generally prevails to support & defend the Independence & the Government of our Country. Be pleased to accept my congratulations on this subject and my warmest wishes for your welfare. I am Sir, with the highest respect Your most Obedt Sevt

James Lloyd

